 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   DANIEL LIBRATY,                                    Case No. 1:20-cv-01764-NONE-SAB

11                  Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                        SUBSTITUTION OF ATTORNEY
12          v.
                                                        (ECF No. 19)
13   ROBERT WILKIE, et al.,

14                  Defendants.

15

16          On June 18, 2021, Plaintiff filed a notice of substitution of attorney, substituting new

17 attorney John T. Harrington in place of current attorney Andrew D. Howell. (ECF No. 19.)

18 Accordingly, John T. Harrington is substituted as attorney of record for Plaintiff, and the Office

19 of the Clerk is directed to terminate attorney Andrew D. Howell as counsel of record for
20 Plaintiff.

21
     IT IS SO ORDERED.
22

23 Dated:       June 21, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                    1
